DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed March 31, 2022, is entered.  Applicant amended claims 1 and 12-14.  Claims 1-8 and 10-15 are pending before the Office for review.  Claim 9 remains withdrawn in response to a restriction requirement.
(2)
Claim Objections
Claim 12 is objected to because of the following informalities:  “firs” should be “first”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 14 require that the second electrode is not physically connected to the sub-cell of the first semiconductor and the third electrode is not physically connected to the sub-cell of the first semiconductor.  Applicant does not have support for this feature in the originally-filed application.  It is not described or disclosed.  Applicant is encouraged to use more descriptive language directed toward the structure of the photovoltaic cell to best capture this feature of the invention.
Additionally, claims 12 and 13 require the interconnection between adjacent photovoltaic cells comprise a circuit board with two conducting layers separated by an insulating layer.  The originally-filed description and drawings does not provide support for a circuit board.  To the extent a circuit board implies more structure than two conducting layers separated by an insulating layer, as argued by Applicant, the claimed invention is directed toward new matter.
Therefore, the claims are rejected for containing new matter.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 require a single photovoltaic cell wherein the second electrode is not physically connected to the subcell of the first semiconductor and the third electrode is not physically connected to the sub-cell of the first semiconductor.  It’s unclear how this feature of the claimed invention should be interpreted.  Each of the components of the photovoltaic cell is physically connected to the other components of the photovoltaic cell due to their presence within the same, single photovoltaic cell.  It’s not clear what type of structure is required by the claimed invention.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2-8, 10-13 and 15 are rejected due to their dependency on claims 1 and 14, respectively.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the interconnections" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 12 is insolubly ambiguous as to the nature of the interconnect. Is it an interconnect or a circuit board? The claimed invention appears to require both and it’s unclear if they are part of the same component or are separate elements.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 13 is rejected due to its dependency on claim 12.
(5)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Publication No. 2014/0150857).
With respect to claims 1 and 14, Yu teaches a photovoltaic cell (Figure 3A) and a method of making the same comprising a sub-cell of a first semiconductor (322/321) and a sub-cell of a second semiconductor (312/311), wherein the sub-cell of the first semiconductor is closer to a surface of incidence of electromagnetic radiation than the sub-cell of the second semiconductor, as seen in Figure 3A.  Figure 3A and Paragraphs 139-154.  Yu also teaches the first semiconductor has a wider bandgap width than the second semiconductor.  Paragraph 5.  Yu teaches in one embodiment the sub-cells comprise a crystalline material.  Paragraph 30.
Yu further teaches a first electrode (4) connected to the sub-cell of the first semiconductor at an end opposite a first interface between the first semiconductor and the second semiconductor.  Figure 3A and Paragraph 155.
Yu also teaches both sides of the interface comprise the same type of majority carrier.  Paragraphs 147 and 150.
Yu also teaches a second electrode (2) connected electrically to the sub-cell of the second semiconductor and not in direct physical contact with the sub-cell of the first semiconductor, which is interpreted to cover the “not being physically connected” requirement of the claimed invention, wherein the electrode is accessible from an end opposite the surface of incidence of electromagnetic radiation.  Figure 3A and Paragraph 155.
Yu further teaches a third electrode (1) electrically connected to the sub-cell of the second semiconductor and accessible from the end opposite to the surface of incident of electromagnetic radiation, wherein the third electrode is not in direct physical contact with the sub-cell of the first semiconductor, which is interpreted to cover the “not being physically connected” requirement of the claimed invention.  Figure 3A and Paragraph 155.
Finally, Yu teaches, as seen in Figure 3A, the sub-cell of the second semiconductor has a rear contact structure within the scope of the claimed invention.  Figure 3A and Paragraph 155.
With respect to claims 3 and 15, Yu further teaches the photovoltaic cell further comprises at least two sub-cells of a third semiconductor (302/303), which is sub-divided into multiple cells.  Figure 3A and Paragraphs 142 and 143.  Recall, Yu teaches the bandgap narrows toward the bottom of the device, meaning the third semiconductor has a narrower bandgap than the second semiconductor.  Paragraph 5.
Yu also teaches the two sub-cells of the third semiconductor are connected in series to the second and third electrodes.  Figure 3B.  Specifically, the entire device is series-connected.  Figure 3B.
Finally, as seen in Figure 3A, the two sub-cells of the third semiconductor are connected to the sub-cell of the second semiconductor through a second interface parallel to the first interface, wherein the first interface is positioned between the second interface and the surface of incidence of electromagnetic radiation and both sides of the second interface comprise the same type of majority carriers.  Figure 3A and Paragraphs 139-154.
With respect to claim 6, Yu teaches the photovoltaic cell comprises a dielectric layer, which is a selective membrane within the scope of the claimed invention.  Paragraphs 140 and 154.
With respect to claim 7, Yu teaches the photovoltaic cell comprises at least one passivating layer.  Paragraphs 140 and 154.
With respect to claim 8, Yu teaches the photovoltaic cell comprises at least one conducting layer in the form of a contact layer (324).  Figure 3A and Paragraph 153.

(6)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2014/0150857).
With respect to claim 2, Yu teaches crystalline silicon is one of several effective semiconductor materials.  Paragraphs 30 and 49.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use crystalline silicon for the second semiconductor because Yu teaches this to be an effective material for the semiconductor sub-cells of the device.
With respect to claim 10, Yu further teaches assemblies of cells, which defines a plurality of cells, are used to make solar modules, which are also known as solar panels.  Paragraph 2.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Yu’s photovoltaic cell such that it is paired with additional photovoltaic cells to form a panel/module because Yu teaches this to be a known configuration of an assembly of photovoltaic cells, meaning the modification has a reasonable expectation of success.
With respect to claims 4, 5 and 11, Yu teaches a photovoltaic device, as explained above, which meets the requirements of the claimed invention.  Yu further teaches each sub-cell may have an opposite polarity (meaning the voltage will have the opposite sign).  Figure 5B.  Yu also shows an embodiment wherein the two top sub-cells may have the same polarity.  Figure 5B.  Although Yu does not specifically teach the magnitudes are the same or twice that, respectively, Yu does teach the device can be connected according to requirements.
As such, absent a showing of criticality of unexpected results, it would be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Yu’s photovoltaic device by providing the same magnitude or twice of the voltage across the system in order to optimize the device structure.
(7)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2014/0150857), as applied to claims 2, 4, 5, 10 and 11 above, and further in view of Funakoshi (U.S. Publication No. 2010/0200058).
With respect to claims 12 and 13, Yu teaches the photovoltaic cell and panel meeting the requirements of the claimed invention, as explained above, but is silent as to its interconnection structure meeting the requirements of the claimed invention.
However, Funakoshi, which deals with solar cell modules, teaches the interconnection (200) between adjacent photovoltaic cells comprises a circuit board with two conducting layers (109, 110) separated by an insulating layer (120).  Figures 1 and 9 and Paragraph 41.  Funakoshi teaches this interconnection approach is highly reliable.  Paragraph 31.  Furthermore, the two conducting layers comprise flat connection elements, each at least partially covering a surface occupied by two adjacent cells.  Figures 3(a) and 9. 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Funakoshi’s circuit board as the interconnection component because it is associated with highly reliable connections.
(8)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues the requirement of a rear contract structure means both contacts are on the rear surface.  Examiner disagrees.  The requirement of a “rear contact structure” is amenable to a broader interpretation than a requirement of “both contacts on the rear surface.”  Accordingly, Applicant’s argument is not persuasive because it is inconsistent with the broadest reasonable interpretation.  Applicant is encouraged to use more descriptive language if a different interpretation is desired.
	Applicant’s arguments regarding Yu are not persuasive.  First, as noted above, Applicant’s interpretation of rear contact structure is inconsistent with the broadest reasonable interpretation.  Second, Yu teaches a structure within the scope of the claimed invention.
	Yu further teaches the not physically connected requirements of the claimed invention due to the layer structure disclosed, as seen in Figure 3A.
	Applicant argues the claimed invention simplifies the structure and technology of the solar cell presented by Yu.  Unfortunately, this simplification is not reflected in the scope of the claimed invention.  Applicant is encouraged to use more descriptive language to convey this simplification in a way that is patentably distinct from Yu’s disclosure.
	Therefore, the rejection is maintained.
(9)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759